Citation Nr: 1640824	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-27 381	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1956.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing in August 2016.  An August 2016 letter from a physician indicated that the Veteran was unable to attend the hearing due to his serious illness; however, the Veteran's representative attended the hearing and advanced the Veteran's contentions before the undersigned Veterans Law Judge.  See 38 C.F.R. § 3.103(c)(2) (providing that a hearing will not normally be scheduled for the sole purpose of receiving argument from a representative, thereby indicating that a hearing consisting solely of argument from a representative will sometimes be appropriate).  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes that the Veteran submitted a duplicate private treatment record with a new notation, which provides a positive nexus opinion.  Although the Veteran has not submitted a waiver and the appeal was filed prior to February 2, 2013, given the favorable disposition of the issue, a waiver of initial RO consideration is not required.  As such, the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that a November 2010 formal finding of unavailability indicated that the Veteran's service treatment were unavailable and that further attempts would be futile.  However, given the favorable disposition of the issue, the absence of these records is not prejudicial to the Veteran.

The probative evidence reflects that the Veteran has a current bilateral hearing loss disability for VA purposes that is etiologically related to hazardous noise exposure during active service.  

In addressing the question of in-service injury (here, noise exposure), the Board notes that the Veteran's DD Form 214 references his specialty in heavy weapons infantry.  Although there are no service treatment records available for review to confirm any documentation of acoustic trauma, the Board accepts his assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In October 2011, the Veteran also submitted a copy of a letter that he had written to his wife during service in which he indicated that firing five rounds jarred his ear drums, as well as a photo that the Veteran claims shows him in front of a large recoilless rifle.  Thus, the Board finds the Veteran's assertions are credible. 

The Board further notes the Veteran is competent to report the symptoms of hearing loss on the basis of his own lay assertions.  The Veteran indicated in his August 2010 statement that he did not wear ear protection while shooting the recoilless rifle and that he immediately realized that he was not hearing as well as he normally did during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  

An October 2010 VA examination report reflects that the Veteran has a hearing loss disability for VA purposes, but the examiner concluded that an etiology of the hearing loss could not be made without resorting to speculation because no service treatment records were present.  A medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).  This opinion is therefore of no probative value.

An private audiological report submitted in September 2012 reflects that the Veteran has a hearing loss disability for VA purposes, with thresholds in multiple frequencies of each ear at more than 40 decibels.  That audiologist indicated that the Veteran's high frequency hearing loss could have been initiated in military and aggravated later by his work noise.  A subsequent note concludes that the Veteran's hearing loss is more likely than not initiated in military service due to exposure to noise from rifles and other weapons.  The audiologist who prepared the September 2012 report indicated the reasons for her conclusion and the opinion is therefore entitled to some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Therefore, given the diagnosis of hearing loss as documented in the October 2010 VA examination and other medical records, the Veteran's credible assertions of significant in-service noise exposure and hearing loss, and a probative positive nexus opinion that is not contradicted by any other opinion, service connection for bilateral hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


